Citation Nr: 0124288	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  96-16 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
left hip disability.  

2.  Entitlement to service connection for a low back 
disability.  

4.  Entitlement to an increased rating for patellofemoral 
pain syndrome of the right knee, currently evaluated as 10 
percent disabling.  

5.  Entitlement to an increased rating for patellofemoral 
pain syndrome of the left knee, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to July 
1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Service connection for hip disability was originally 
denied in an unappealed March 1992 rating decision, of which 
the veteran was notified later that month.  

3.  The evidence received into the record since the March 
1992 rating decision includes VA and private medical reports 
of evaluation and outpatient treatment from 1995, and a 
medical statement from W. E. Richardson, M.D., who suggests 
some wear and tear on the left hip, secondary to the 
bilateral knee disability; but physical examination showed no 
evidence of disability.  

4.  A low back disability is not shown to have been the 
result of injury or disease noted during the veteran's active 
service and is not shown to have been caused or worsened by 
service-connected knee disability.  

5.  The left and right knees were clinically normal on the 
most recent examination, with the exception of vague 
complaints of pain and radiographic evidence of slight 
osteophytosis.  


CONCLUSIONS OF LAW

1.  New and material has been received to reopen the claim of 
entitlement to service connection for a left hip disability.  
38 U.S.C.A. §§ 1110, 5108, 7104, 7105 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.104, 3.156(a), 3.303 (2001).  

2.  A left hip disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 
5103, 5103A, 5107, 7104 (West 1991 & Supp 2001); 
38 C.F.R. §§ 3.102, 3.303 (2001).  

3.  A chronic back disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5100, 5102, 5103, 5103A, 5107, 7104 (West 1991 & Supp 2001); 
38 C.F.R. §§ 3.102, 3.303 (2001).  

4.  The criteria for an evaluation in excess of 10 percent 
for the service-connected right knee disability have not been 
satisfied.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, 
Codes 5257, 5260, 5261 (2001).  

5.  The criteria for an evaluation in excess of 10 percent 
for the service-connected left knee disability have not been 
satisfied.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, 
Codes 5257, 5260, 5261 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left Hip Disability

Service connection for hip disability was originally denied 
in a March 1992 rating decision.  The veteran was notified of 
that denial in a letter dated later that month.  At that 
time, the evidence of record consisted of service medical 
records containing a May 1989 medical report indicating that 
the veteran had an inflamed left hip from carrying a 
protective mask.  The clinical assessment was left trochanter 
bursitis.  A November 1990 entry shows that the veteran 
complained of hip problems for 9 months previously.  She was 
then noted to have a medical examination board related to low 
back pain.  No disability related to the hip was noted.  The 
October 1990 medical examination board examination shows that 
the veteran was found to have tenderness in the left 
trochanteric bursa. The report of medical history then 
completed shows that the veteran reported having a growth on 
the left hip.  The report of the initial VA examination 
conducted in April 1991 shows no evidence of hip pathology.  
The veteran was notified of the denial of her claim for 
service connection by a letter dated in March 1992.  She did 
not initiate a timely appeal from the March 1992 rating 
decision.  Consequently, that decision is final. 

The initial question before the Board is the limited question 
of whether the veteran has submitted new and material 
evidence since the March 1992 rating decision to reopen her 
previously denied claim.  I note that the law pertaining to 
reopened claims has been changed by 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to codified as 
38 C.F.R. § 3.156(a)).  However, this provision applies to 
claims filed on or after August 29, 2001.  Hence, the 
veteran's case is governed by the previous version of the 
regulation.  According to the applicable law and regulation, 
to reopen a finally denied claim, a veteran must submit new 
and material evidence.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. 
§ 3.104.  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Kutscherousky v. West, 12 Vet. App. 369 (1999) 
citing Evans v. Brown, 9 Vet. App. 273 (1996).  

The Federal Circuit Court in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), held that 38 C.F.R. §  3.156(a) merely 
requires that the newly submitted evidence "be so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  The Federal Circuit Court 
stressed that, under the regulation, new evidence that was 
unlikely to convince the Board to alter its previous decision 
could be material if that evidence "merely contribute[d] to 
a more complete picture of the circumstances surrounding the 
origin of the veteran's injury or disability".  See Hodge v. 
West, supra.  "Any interpretive doubt must be resolved in 
the veteran's favor."  Hodge v. West, 155 F.3d. at 1361.  

In this case, the RO, initially, did not reopen the veteran's 
claims for service connection, as it discussed her 
entitlement in the context of new and material evidence.  
Later, it merged the claim pertaining to the left hip with 
the claim for back disability.  Regardless of the 
determination reached by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  Judicial 
interpretation of the law has construed 38 U.S.C.A. §§ 5108 
and 7104 to require the Board itself to determine whether new 
and material evidence has been presented before it can reopen 
a claim and readjudicate the merits of the claim.  See 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, No. 01-7007 (Fed. Cir. Sept. 19. 2001). 

The evidence received into the record since the March 1992 
rating decision includes VA and private medical reports of 
evaluation and outpatient treatment from 1994.  Of note is a 
medical statement from Dr. Richardson who suggests some wear 
and tear on the left hip, secondary to the bilateral knee 
disability; but physical examination showed no evidence of 
disability.  

The June 1994 statement from Dr. Richardson shows that the 
veteran had limitation of motion in the left hip, and a 
diagnosis of hip strain and sprain was recorded.  In general, 
for the purpose of determining whether evidence is new and 
material, the credibility of the evidence is presumed.  Cox 
v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The absence of post service evidence of left hip disability 
was the basis of the prior denial.  Here, there is an 
indication that disability currently exists.  Accordingly, 
the statement from Dr. Richardson bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and is so significant 
that it must be considered in order to fairly decide the 
merits.  In view of the forgoing, I find that new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for a left hip disability.  

Once new and material evidence is received, the claim must be 
reviewed on the basis of all the evidence, both old and new.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Before 
pursuing this next level of inquiry, the Board must first 
consider whether or not the veteran will be prejudiced, as 
the Board's analysis ostensibly differs from that utilized by 
the RO.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  I 
find that the RO, particularly in its May 1996 supplemental 
statement of the case, examined the merits of the veteran's 
claim, and weighed the probative value of the positive and 
negative evidence.  Thus, the RO in the first instance has 
already informed the veteran of the basis of a denial on the 
merits of her appeal.  Consequently, she is not prejudiced by 
the Board's review of the merits.  Id.  

Service connection my be granted for disability resulting 
from injury or disease noted during the active duty.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  The veteran's 
claim on the merits must fail as the preponderance of the 
evidence shows that there is currently no pathology in the 
left hip.  

The report of the December 1997 VA examination shows that the 
left hip examination was within normal limits.  Although 
discomfort over the left buttock was noted, this was 
associated with sciatic radiation rather than left hip 
disability.  The examiner noted that the veteran main problem 
appeared to be her low back condition; the left hip was 
described as being "benign".  Again, in a February 1998 
statement the VA physician reported that X-ray examination of 
the hip revealed normal findings.  In the absence of current 
disability, the preponderance of the evidence is against the 
claim for service connection for a left hip disability.  

II.  Back Disability

As noted above, service connection my be granted for 
disability resulting from injury or disease noted during the 
active duty.  38 C.F.R. § 3.303.  Service connection may also 
be established where the evidence shows that the veteran 
developed additional disability proximately due to or the 
result of service-connected disability.  
38 C.F.R. § 3.310(a).  

With respect to direct service connection, I find that the 
preponderance of the evidence does not support the claim.  
While there is evidence of current back disability and there 
is evidence of back complaints in service, the record does 
not contain competent evidence of a nexus between current 
diagnosis and those complaints made during active service.  

The veteran's service medical records show that she was seen 
in April 1990 for complaints of low back pain.  She reported 
that while in the field, she lifted a smoke generator and 
felt a pinch in her lower back.  She underwent a medical 
examination board evaluation in October 1990.  At that time 
she was noted to have tenderness in the area of the lumbar 
spine.  She underwent a physical therapy consultation in 
October 1990 for severe sacroiliac joint pain and 
questionable subluxation, associated with sacroiliac joint 
dysfunction.  The report of medical history then completed 
reflects that she reported that she had a history of 
recurrent back pain and that her then-current medical 
conditions included a "slight shift of tailbone".  

However, it is important to note that the report of the 
initial VA examination, dated in April 1991, did not show 
objective evidence of a back disability.  The diagnosis of 
low back syndrome was noted by history only.  

The first documented evidence of low back disability in the 
post service years is contained in the June 1994 report of 
private treatment from Dr. Richardson.  This record shows 
that the veteran had low back strain.  While there were no 
significant deficits noted in the examination of the 
veteran's range of motion, some tenderness was noted in the 
thoracic, lumbar and sacroiliac regions.  Reports of private 
treatment, dated in June 1995, show that the veteran stated 
that she believed that she had sciatic pain in the lower 
back.  

The veteran has testified to the effect that she believes 
that her low back disability was caused by her service-
connected knee disability.  However, service connection on 
that basis is not supported by the evidence.  The report of 
the November 1996 VA examination, based on a review of the 
entire record, contains the medical opinion that low back 
syndrome was "unlikely" related to bilateral knee 
disability.  Subsequent examination reports in December 1997 
and February 1998 also did not show any causal relationship 
between these conditions.  

In view of the foregoing, the preponderance of the evidence 
is against the claim for service connection for a low back 
disability.  

III.  Increased Ratings:  Right and Left Knees

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  Service connection was originally granted for 
bilateral knee disability, classified as patellofemoral 
syndrome, in a March 1992 rating decision.  A single 10 
percent rating was assigned for both knees under 
38 C.F.R. 4.71a, Code 5257 that pertains to knee disability, 
characterized by lateral instability or recurrent 
subluxation.  A 10 percent rating was confirmed and continued 
in the February 1995 rating decision that responded to the 
veteran's June 1994 request for an increased rating.  In an 
April 1996 rating decision, the originating agency granted 
separate 10 percent disability ratings for each knee, under 
38 C.F.R. § 4.71a, Codes 5099-5003.  This action resulted in 
a combined rating of 20 percent.  

The veteran contends that her knees have worsened in 
severity.  In particular, she reports that she has problems 
with subluxation, swelling, and decreased range of motion in 
the knees.  At her hearing, she reported continual pain in 
the knees.  

The available clinical records show that the veteran 
complained of knee problems.  A June 1994 statement from Dr. 
Richardson shows that the veteran stated that her symptoms, 
which are more predominant on the left side, include pain and 
discomfort as well as occasional locking of the left knee.  
These symptoms adversely affect her ability to climb stairs, 
stand or walk for prolonged periods, arise from a standing 
position, bend or kneel.  In addition, it was noted that the 
veteran was required to wear a brace on the left knee.  

X-ray examination showed the presence of degenerative joint 
disease in the knees.  This finding was supported by 
subsequent VA evaluations as well.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code, 
unless the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes.  38 C.F.R. § 4.71a, Code 5003.  

Compensable limitation of motion requires flexion limited to 
45 degrees or extension limited to 10 degrees.  A 10 percent 
rating is assigned for disability to this extent.  
38 C.F.R. 4.71a, Codes 5260, 5261.  The record shows that 
flexion in the right knee was limited to 90 degrees in the 
left knee and 120 degrees in the right in June 1994.  Flexion 
was normal in the August 1994 VA examination.  Flexion was 
limited to 100 degrees at the November 1996 VA examination, 
and at the December 1997 examination, flexion was to 120 
degrees.  The veteran has not demonstrated extension limited 
to 10 degrees on any of these examinations.  Normal values 
are 140 degrees of flexion and zero degrees of extension.  
38 C.F.R. § 4.71, Plate II.  On these bases, the veteran has 
not shown sufficient limitation of motion to support a 
compensable rating for limitation of motion under the 
appropriate diagnostic codes for limitation of flexion or 
extension of the leg.  Consequently, a 10 percent rating is 
afforded each knee on the basis of degenerative joint disease 
under diagnostic code 5003.  That is, when limitation of 
motion of a specific joint is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint affected by limitation 
of motion.  Thus, the current separate 10 percent ratings for 
each knee are appropriate.  

The Board has also considered whether the veteran is entitled 
to a separate compensable evaluation for either knee under 
38 C.F.R. § 4.71a, Code 5257.  As a matter of law, the 
veteran may be entitled to a separate rating for lateral 
instability or recurrent subluxation, if present, as these 
manifestations are separate and distinct conditions from the 
limitation of motion, and are not duplicative or overlapping.  
As such, the assignment of such separate ratings is not 
contrary to the rules prohibiting pyramiding, embodied in 38 
C.F.R. § 4.14.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  However, the medical records do not contain 
objective evidence of subluxation, as noted by the December 
1997 and February 1998 VA examination reports.  Consequently, 
a separate rating on this basis is not warranted.  

The Board has also considered whether the veteran has 
demonstrated the functional loss due to pain that would be 
equivalent to a higher evaluation.  38 C.F.R. §§ 4.40, 4.45, 
4.59; De Luca v. Brown, 8 Vet. App. 202 (1995).  Factors 
listed in 38 C.F.R. § 4.45 include less movement than normal 
(due to ankylosis, limitation or blocking, adhesions, tendon-
tie-up, contracted scars, etc.); more movement than normal 
(from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  

The predominant feature of the veteran's disability picture 
is pain in both knees.  This fact has been brought out 
extensively in her clinical records both by VA and her 
private physician.  However, neither the medical records and 
reports nor the veteran's statements show the presence of 
such factors as pain, weakened, abnormal movement, excess 
fatigability; incoordination, swelling, deformity, atrophy of 
disuse, instability of station, disturbance of locomotion, or 
interference with sitting, standing, or weight-bearing to a 
degree that would warrant the assignment of a rating higher 
than the 10 percent ratings now assigned for each knee.  In 
view of the foregoing, the preponderance of the evidence is 
against the claims for an increased ratings for 
patellofemoral pain syndrome in the right or left knee.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate and the evidence does not disclose an 
exceptional disability picture in this case.  There have been 
no recent hospitalizations for the knees, and there is no 
indication that the veteran has been required to have routine 
therapy or outpatient treatment that would result in 
disruption of her work schedule to an inordinate degree.  In 
this regard I note that the veteran testified in October 1996 
that she had no regular medical appointments, but required 
about 3 visits a year.  Finally, the veteran's symptoms are 
not shown to be of such severity as to constitute marked 
interference with her employment.  She described an adverse 
affect on her ability to work as a physical therapist, as 
reflected by the June 1994 report from Dr. Richardson.  The 
veteran has indicated the various daily activities that are 
adversely affected by the service-connected disabilities.  
These include interference with sleep due to pain, about 
eight times a month, in addition to difficulty riding in a 
car, standing, sitting, walking, bending, lifting moderate 
weights and sitting down, or arising from a seated position.  
As a consequence of her inability to stand for prolonged 
sessions, she sits while she performs physical therapy.  In 
addition, she reported that she is no longer able to pursue 
physical activities as she has in the past, such as walking, 
running or jogging.  Nonetheless, this does not present such 
an exceptional or unusual disability picture as to make 
application of the regular schedular criteria inadequate to 
compensate the veteran's knee disabilities.  In view of the 
foregoing, consideration of an extraschedular rating is not 
warranted.  

IV.  Veterans Claims Assistance Act of 2000 

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted, as Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  This new 
statute amended and clarified VA's duty to assist claimants 
in the development of the facts relevant to their claims, and 
is applicable to claims pending at the time of its enactment, 
including the present claims before the Board.  Accordingly, 
the Board must assess whether the development of the 
veteran's claims and appeal has been sufficient to meet the 
enhanced obligations embodied in the VCAA.  In addition, on 
August 29, 2001, VA promulgated regulations to implement the 
statutory provisions.  66 Fed. Reg. 45260 (August 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326).  

After a review of the claims folder in the context of new law 
and regulations, I find that VA has made reasonable efforts 
to help the claimant obtain evidence necessary to 
substantiate her claim.  In particular, I note that VA has 
obtained records in its possession, and has obtained all 
available reports of military and private treatment from 
sources that have been identified by the veteran.  The 
veteran has not identified any other sources of medical 
treatment.  In addition, the RO has obtained medical 
examinations in November 1996, December 1997 and February 
1998.  

The veteran has been afforded the proper notices concerning 
how to prevail on her claims for service connection and for 
increased ratings.  For example, the statement of the case 
provided her with the statement of facts, law and 
regulations, and reasons and bases for the denial of 
benefits.  The hearing officer at the October 1996 hearing 
informed her of the type of evidence necessary to establish 
entitlement to the benefits at issue.  Also, a May 1998 
supplemental statement of the case addresses additional 
evidence received into the record since the hearing on 
appeal.  

The veteran has been given numerous opportunities to provide 
additional evidence.  For example, a March 2001 letter 
advised her of the changes brought about by the VCAA, and she 
was afforded 60 days to provide any additional evidence.  
Furthermore, an August 2001 letter advised that she could 
submit additional evidence within a 90-day period from the 
date of that letter.  The veteran has not identified 
additional relevant evidence that has not already been sought 
and associated with the claims file.  Accordingly, the Board 
finds that the notification and duty-to-assist provisions 
mandated by the VCAA and the implementing regulations have 
been satisfied in this case.  


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a left hip 
disability, but the appeal is denied on the merits.  

Service connection for a low back disability is denied.  

An increased rating for patellofemoral pain syndrome of the 
right knee is denied.  

An increased rating for patellofemoral pain syndrome of the 
left knee is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

